DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US Application no. 16/524,702, now US Patent no. 11,006,890, filed 29 July 2019, which is a continuation of US Application no. 15/387,417, now US Patent no. 10,405,792, filed 21 December 2016, which is a continuation of US Application no. 14/887,617, now US Patent no. 9,545,226, filed 20 October 2015, which is a continuation of US Application no. 14/483,979, now US Patent no. 9,186,106, filed 11 September 2014, which is a continuation of US Application no. 13/776,176, now US Patent no. 8,852,100, filed 25 February 2013, which is a continuation of US Application no. 13/098,262, now US Patent no. 8,382,667, filed 29 April 2011, which is a continuation-in-part of US Application no. 12/896,525, now US Patent no. 8,337,404, filed 1 October 2010.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-17 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticiapted by Colborn (US Patent no. 8,641,646).
In regard to claims 1-4, 7, 8, and 11-14, Colborn describe a method for discriminating seizures from cardiac activity and determining whether to trigger nervous system stimulation to the control the seizure (col 1 lines 35-39).  Colborn teaches that cardiac activity is known to correlate with epileptic seizure events, however changes in cardiac activity are not always indicative of seizure events, and therefore uses an additional sensor such as an accelerometer to obtain a body movement or kinetic signal to either confirm or deny seizure detections (col 5 lines 19-47; and see col 4 lines 11-16, col 7 lines 32-48, and col 10 lines 9-25 which teaches that in addition to cardiac activity sensors (such as ECG), other sensors for determining skin signals, neurologic signals, autonomic signals, body kinetic, position, or force signals may be obtained to detect or categorize seizure events; relevant sensors include ECG, accelerometers, inclinometers etc., wherein collection of signals from the sensors is considered to comprise an index of information.).  Upon detection, categorization, and confirmation of a seizure the techniques of Colborn apply an electrical neurostimulation to a vagus nerve (col 3 lines 23-34, col 4 lines 8-34, and col 5 lines 25-27 and 33-38; Colborn teaches that nervous stimulation upon detection of a possible seizure can shorten or lessen severity of seizure event or even prevent a seizure from fully developing).
In regard to claim 5, Colborn teaches as part of the method determining at least one cardiac parameter from the cardiac signal (e.g., Colborn references tachycardia), characterizing the cardiac parameter as either indicative of an epileptic seizure or not indicative of the epileptic seizure, determining at least one kinetic parameter from the kinetic signal, characterizing the kinetic parameter as either indicative of the epileptic seizure or not indicative of the epileptic seizure, and determining the occurrence of the epileptic event based on both the cardiac parameter and the kinetic parameter being indicative of the epileptic seizure (col 5 lines 19-47; and see col 4 lines 11-16, col 7 lines 32-48, and col 10 lines 9-25).
In regard to claim 6, Colborn teaches that the seizure events can be categorizes based on the cardiac and kinetic signals (col 5 lines 42-47).
In regard to claims 9, 10, and 15-17, Colborn teaches use of other sensors to be used in addition to the cardiac signals to detect and confirm seizure activity, such sensors include sensors for obtaining skin signals, pupillary signals or brain signals (considered indicate of responsiveness and awareness), and autonomic signals.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2 December 2022